Citation Nr: 1134130	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a mood disorder.

2.  Entitlement to an increased rating greater than 10 percent for a right ankle disability, status post right fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1984 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran had a hearing before the Board in June 2011 and the transcript is of record.

The Board notes the Veteran also perfected an appeal seeking an increased rating for a painful scar of the right ankle.  This issue was WITHDRAWN during the June 2011 hearing and, therefore, will not be addressed here.

It appears that the Veteran may be claiming unemployability based on service-connected disabilities.  This matter should be clarified by the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his disabilities are more severe than currently rated.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

During the Veteran's hearing before the Board in June 2011, the Veteran testified that he receives counseling at the VA twice a month for his service-connected psychiatric disability and he receives right ankle treatment at the VA as well.  Indeed, the Veteran indicated he was in a counseling session the day before his June 2011 hearing.  The claims file does not contain these VA outpatient treatment records.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make efforts to obtain these identified VA records as the file may not be currently complete.

The RO should also ensure any and all relevant private treatment records identified are obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations for his right ankle and mood disorder in June 2010 and November 2010 respectively, one year ago.  During his hearing before the Board the Veteran testified that his conditions have worsened since last examined.  

Specifically, with regard to the right ankle, the Veteran indicates his range of motion has worsened and his physician recently proposed an ankle fusion surgery.  With regard to his mood disorder, the Veteran claims he has problems with depression, socializing with others, suicidal ideation, homicidal ideation and insomnia.  In contrast, the 2010 VA examiner noted "no" suicidal or homicidal ideation and "no" sleep problems.  The 2010 examiner further noted the Veteran's many hobbies of going to the gym, biking and playing golf.  The Veteran further indicated he has not worked in three years and, despite sending out 30 applications for employment, cannot find work.  In contrast, the 2010 VA examiner indicated the Veteran works 30 hours a week as a substitute teacher and misses very little time due to his psychiatric diagnosis.

The Veteran overall testified both his right ankle and psychiatric disabilities affect his employment. This is not consistent with the 2010 VA examinations.

This claim is further complicated because although the Veteran suffered a serious in-service injury to his right ankle, the Veteran also suffered a serious post-service injury to his right ankle.  In October 2003, over a decade after service, the Veteran was in a motorcycle accident causing a significant fracture to his right leg and resulting surgery to fix the tibia nonunion.  The Veteran's right ankle is now ankylosed.

The RO, in denying the Veteran's claim for an increased rating, attributed the severity of the Veteran's current right ankle to the post-service accident versus the service-connected disability.  The Veteran, in support of his claim, has submitted various private opinions and medical records describing the Veteran's right ankle condition prior to and after the 2003 accident.  The Veteran further argues that at the very least, his military injury predisposed him to the severity and extent of the 2003 injuries.

The Veteran was afforded VA examinations in July 2006 and November 2010 for his right ankle, but neither examiner specifically addressed which of the Veteran's current right ankle manifestations could be attributed to his military service.  Indeed, the July 2006 VA examiner did not have the claims folder to review at all.  

In light of the missing medical records and the ambiguous medical evidence, new VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records and hospitalization records for the Veteran's right ankle and psychiatric condition from the VA Medical Center in Denver, Colorado from 2005 to the present.  Any negative responses should be documented in the file.

2.  Ask the Veteran to complete release forms authorizing VA to request any missing treatment records from any private provider for his right ankle or psychiatric disabilities not currently of record.  These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  After the above development is complete and the records are obtained, to the extent available, schedule the Veteran for an orthopedic VA examination to ascertain the current severity of the Veteran's service-connected right ankle disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The examiner is asked to clarify, to the extent possible, what symptomatology is attributable to the Veteran's service-connected right ankle disability versus his post-service 2003 motorcycle accident.  

The examiner should also address whether it is "at least as likely as not" that the Veteran's service-connected right ankle disability predisposed him to or otherwise contributed to his 2003 right ankle injury.  If so, the examiner should clarify, to the extent possible, to what extent the Veteran's service-connected disability is overall responsible for the current severity and particular manifestations of his right leg/ankle condition(s).

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions rendered and specifically resolving the conflicting opinions from private physicians, to include Dr. Brugioni, Dr. Smith and Dr. Bruck, with the July 2006 and November 2010 VA examiners.  

Complete rationale (without resort to speculation) should be given for all opinions expressed.  

4.  After the above records are obtained, to the extent available, the Veteran should be afforded a VA psychiatric examination to ascertain the current severity and manifestations of his mood disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected psychiatric condition.  The examiner should also report all signs and symptoms necessary for rating the Veteran's mood disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to his mood disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2009), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


